Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 Response to Amendment
	The amendment received 04/21/2022 has been entered in full. 
Response to Arguments
Applicant’s arguments, see pages 6-12, filed 04/21/22, with respect to the pending claims have been fully considered and are persuasive.  The rejection of the pending claims has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7-11, and 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: as persuasively argued by the Applicant none of the prior art of record discloses in combination with the other limitations sensing the first color scanning light by the plurality of first sensor units to generate a first sensing area, and sensing the second color scanning light by the plurality of second sensor units to generate a second sensing area, wherein the first sensing area and the second sensing area are generated simultaneously; and determining a biometric feature.  Thus claim 1 is allowable over the art of record. Similarly in claim 10, none of the prior art or record discloses in combination with the other limitations of the claim sensing the scanning light by the plurality of sensor units; 5generating a signal by the plurality of sensor units; compressing the signal, wherein the compressing the signal comprises decreasing a data area of the signal ; and determining a biometric feature by calculating the compressed signal.
The dependent claims 2-5, 7-9, 11, and 18-20 are allowable at least due to their dependency on the allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669